DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20100155485).
Re claim 1, Tan et al. teaches:
an image sensor with an optical axis (28);
a fixed focus lens positioned along the optical axis at a first distance from the image sensor (450a);
a first variable focus lens along the axis at a second distance greater than the first distance (452a);
a second variable focus lens positioned along the optical axis at a third distance greater than the second distance (452b); and
a variable focus lens controller programmed to selectively control the first and second variable focus lenses to project short and long field of views onto the image sensor with the short field of view having a shorter focal distance and wider viewing angle than the long field of view (FIG. 16 wherein the FV1 and FV2 correspond to the angles and distances).  As the system is electronically controlled it would have been obvious to have a controller or functionally equivalent device to perform the desired zooming, such as microprocessor 11a controlling the circuitry 11);
wherein the short field of view and long field of view define first and second apertures that result from selective control of the first and second variable focus lenses by the controller (iris at 454 is interpreted to form the apertures for the zooming, and thus the winder angles have wider apertures), and additionally apertures for beam size control, aberration control, MTF (modulation transfer function), etc.  As the iris is controlled by voltage it would have been obvious for such electronic control to be performed by a controller/ processor such as discussed above.
Re the limitations regarding the equations, the Examiner notes that such equations are based on standard ones in image formation in a camera objective/ imaging system and therefore are conventional in the art.  More specifically they are multiple lens equations for determining optical properties of the various elements.  It would have been obvious to use known imaging equations in an imaging system for calculation and operation purposes, which comply with laws of science/ physics.  
To further clarify, the Examiner has interpreted that the first and second apertures result from control of the first and second variable focus lenses by the variable focus lens controller because paragraph [0134]+ teaches that the voltages change the state of the lenses 452a/b and the iris to reconfigure the zoom position between short and long range zoom positions.  This is interpreted as being done by a controller/ processor which is an obvious expedient to control the system electronically.  The Examiner notes that in the near field mode, FV1 is field of view 1 and FV2 is field of view/ the far field mode  .  It would have been obvious that as the beams widen for near field and narrow for far field (FIG. 16), and that this can define a first and second aperture (of the iris).  The iris needs to have an aperture which results from selective control of the first and second lenses, because the aperture needs to correspond to the wider or narrower beams based on the field of view selected.  Thus the selective control of the first and second lenses by the controller/ processor as discussed above (voltage applied to the liquid lenses), results in two different fields of view which define two different apertures, defined by the beam width differences between near and far field.  Therefore it would have been obvious that the apertures (whether the apertures are of the iris or if the applicant means the widened beam themselves of the near/ far fields) result from control of the lenses, as the lenses control the beams which are pumped through the aperture based on which field of view is desired.  The lenses define the wider or narrow light which then goes through the wider or narrow apertures, and thus it would have been obvious for the apertures to be based on/ result from the variable focus/ liquid lens adjustments by the controller, in order to correspond to the field of view of the lenses (near or far field).  The apertures resulting from controlling the lenses via the controller does not require the aperture to be directly controlled by the controller  As such, the aperture resulting from the control of the lenses by the controller is merely one of a finite number of ways to have the apertures configured by the iris (before, after, or simultaneous to lens control), and thus having apertures resulting from lens control is an obvious expedient to control apertures of the iris responsive to the lenses being controlled (to match the lens configurations).
Re claim 2-3, paragraph [0009] teaches such limitations, wherein the Examiner notes that when the general conditions of a claim are taught, the selection of an optimum value/ range, such as a result effective variable, involves only routine skill in the art.  One would have been motivated to have such values based on system constraints and a desired optical effect.
Re claim 4, liquid lenses have been taught above re claim 1 (variable focus).
Re claim 5, paragraph [0133] and [0059]+ teaches such limitations wherein selection of a value/ optimum value is an obvious expedient for a desired optical effect.  Further, the Examiner notes it would have been obvious to one of ordinary skill int eh art for the controller to control the accuracy of the zoom in order to the optical power to be as accurate as possible.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al., as discussed above, in view of Ogawa et al. (US 20120248190).
Re claim 6, the teachings of Tan et al. have been discussed above but are silent to fine tuning.
Ogawa et al. generally teaches fine tuning (paragraph [0009]+).
Prior to the effective filing date, it would have been obvious to combine the teachings for a desired optical outcome of the acquired image (sharpness/ brightness/ contrast etc.) based on the image acquired.
Claims 7-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al./ Hendriks (WO 2005069054) in view of Nunnink et al. (US 20100176319).
Re claims 7-8 and 9-10, the teachings have been discussed above, except for the controller comprises a processor with memory for storing predetermined focus positions including medium.
However, the Examiner notes that typical controllers in cameras do need a processor and a memory for executing control functions.  Nonetheless, Hendrkis ‘054 teaches storing of predetermined control parameters for a predetermined focus positions appearing as a standard solution (page 13, lines 17-20 and page 13 lines 31- page 14, line 22).
Prior to the effective filing date it would have been obvious to combine the teachings in order to control and execute near and far field imaging.
Nunnink et al. teaches (paragraph [0050]+ and FIG. 4+) that 3 focus options can be selected corresponding to 3 different distances.
Prior to the effective filing date it would have been obvious o combine the teachings for ease of use by providing predetermined settings for various distances, wherein the selection of additional distances is mere optimizing of a result effective variable for expected optical results, and hence is within the ordinary skill in the art.  The Examiner notes that the selection of various short, long, medium field of views/ focal length (first, second, etc.) is obvious to one of ordinary skill in the to change the various configuration settings in order to obtain a desired optical result/ outcome by varying the controllable parameters of the system as it pertains to zooming and imaging.
Re the limitations regarding the equations, the Examiner notes that such equations are based on standard ones in image formation in a camera objective/ imaging system and therefore are conventional in the art.  More specifically they are multiple lens equations for determining optical properties of the various elements.  It would have been obvious to use known imaging equations in an imaging system for calculation and operation purposes, which comply with laws of science/ physics.
Re the newly added limitations regarding the aperture, controller, and field of view, such limitations have been discussed above re claim 1.
Re claim 11, the Examiner notes that as the longer focal length has a narrower angle it is understood that it has a smaller aperture and thus the middle and short focal length with the wider field of view have a larger aperture.
Re claim 12, the limitations have been discussed above re claim 5.
Re claim 13, the limitations have been discussed above re claim 7.
Re the newly added limitations regarding the equations, the Examiner notes that such equations are based on standard ones in image formation in a camera objective/ imaging system and therefore are conventional in the art.  More specifically they are multiple lens equations for determining optical properties of the various elements.  It would have been obvious to use known imaging equations in an imaging system for calculation and operation purposes, which comply with laws of science/ physics.
Re claim 17, the limitations have been discussed above re claim 13+.  Re the newly added limitations regarding the equations, the Examiner notes that such equations are based on standard ones in image formation in a camera objective/ imaging system and therefore are conventional in the art.  More specifically they are multiple lens equations for determining optical properties of the various elements.  It would have been obvious to use known imaging equations in an imaging system for calculation and operation purposes, which comply with laws of science/ physics.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive.  The Examiner notes that the claims recite that the apertures result from control of the lenses by the controller.  The Examiner notes that as the controller controls the lenses to have a near or far field of view, it would have been obvious that when the near field is selected that the corresponding aperture provided, and thus apertures resulting from the lens controller functioning would have been obvious so that the aperture corresponding to the appropriate field of view is used.  Even further, the Examiner notes that the Applicants specification does not appear to provide details on how such apertures result from the lens controller, and thus the above interpretation appears reasonable by the Examiner.  The use of an iris does not preclude the interpretation by the Examiner.  The Examiner notes that as the iris controls the aperture, it would have been obvious that the controller, by controlling the lenses to have a near or far field,  would result in an corresponding aperture being selected.  The claims do not recite and the specification does not require that the controller itself directly controls an aperture being provided.  Thus having an aperture resulting from controlling the lenses by the controller would have been an obvious solution in order to have the aperture match the lens configuration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887